DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.
 
Status of Claims
Claims 1-20 are pending, per Applicant’s 03/16/2021 amendments, and examined herein.  Claims 1, 5, and 15 amended.  No claims are canceled or newly added.

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 103(a) rejection of the previous Office Action have been fully considered but they are not persuasive. Applicant makes the following arguments:
Lewis cannot be understood to disclose any ability to select only a subset only a subset of products from a larger set of products for display, that is, Lewis cannot be understood to disclose the ability to omit any products from display in a store. Remarks p. 18.
Respectfully, the Office disagrees with Applicant’s accretion. Lewis teaches, “planogram is a product-placement layout, generated by a planning tool or computer program, which defines where products will be placed on the available store shelves, both in terms of shelf location and number of facings.” (Lewis [4]) Lewis further teaches, “fixture block is a logical area of a shelf on which products will be placed.  The fixture block can be any size, within the physical dimensions and limits of the merchandising block for a 
It is noted that the claim does not expressly use the “omitted” language, but Lewis teaches this feature nonetheless.  In paragraph [39] for example Lewis teaches large products are omitted from smaller fixture blocks within the layout of the products (planogram).  Where the Office understands this paragraph to teach two product groups based on size of the product, i.e. a category like constraint.
Continuing with the teachings of Lewis with respect to the claim element in question; Lewis teaches, “Products from the candidate list are placed in FB 86 by order of priority.  Once the fixture blocks within the merchandising block are filled, the layout is scored as described above, i.e., by factoring in "selected" products left over on the candidate list, unused space within the fixture block, similarity of final product placement to the initial layout, and proximity of unable-to-be-placed product to that fixture block.” (Lewis [49], also see [61]). Lewis teaches "automated planogram-generation tool 12 compiles a list of products to be displayed on the store shelves. The planogram uses store-specific physical constraints to generate an optimal product layout." (Lewis [26]) Lewis teaches "planogram algorithm begins with retailer 10 making an initial product-
The Office maintains that the prior art teaches the limitation in question.  The Office finds that Lewis teaches the selection of subset of products (priority list), which is selected based on constraints.  It is inherently that the subset along with for example leftover products and unable to be placed products make up the larger set of products for display on the fixture block in the planogram.  While Lewis may teach that some of these items are place on another fixture block, the fixture block for example in figure 5 has item that were left over and unable to be place, i.e. larger set of products for the first described fixture block.
Lewis cannot be understood to disclose the instantly amended claim elements direst to “assigning, by the processor, in response to receiving the request, the plurality of prepaid cards for display to a first assignment . . . and generating, 
Respectfully, as discussed above, Lewis teaches the features in question.  Lewis teaches "initial layout may be done manually as described above or selected by the computer program according to predetermined parameters, such as giving preference for similar products being grouped together." (Lewis [38])  Where the Office finds the taught “initial layout” to be the equivalent of the claimed first assignment.  It is conceded that Lewis does not expressly mention that the products are prepaid cards.  The Office gives little patentable weight to the product label “prepaid cards”, since the method and system steps as claimed would be performed in the same manner regardless of the product type.
The Office maintains that the prior art teaches the limitation in question.
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous Office Action have been fully considered but they are not persuasive. Applicant makes the following arguments:
The Final Office Action and the Advisory Action fail to properly consider the instant claims recitations of integral articles of manufacture and particular machines.  Remarks p. 22.
Respectfully, the Office dis agrees with Applicant’s assertion.  The claimed invention does not recite integral articles of manufacture and particular machines, it only recites common and generic ones, a processor and non-transitory memory.  As per the instant specification this components appear to be common and generic in nature – off the shelf components.  Where the Bernheimer “memorandum further clarifie[d] that the 
The rejection of the previous Office action is maintained.
Any alleged abstract idea is integrated in to a practical application via the requirement that the “abstract idea” be performed by “an additional element [which] implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.”  Remarks p. 26.
In support of his argument Applicant cites to In re Alappat, as stated in previous Office actions Alappat is no longer applicable case law in the examination of claims under 35 USC 101, see MPEP 2016.05(b).  Where the MPEP states“It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). There is no misunderstanding about the application of the holding in Alappat.  The Examiner is duty bound to follow the MPEP in the examination process, unless expressly direct to otherwise by the Office.  No such direction has been given with respect to the Alappat decision.
Simply adding software (computer code) to a generic processor or non-transitory memory does not transform the manufacture or system to a particular machine or manufacture.
The rejection of the previous Office action is maintained.
Applicants contend the instant claims “processors” inarguably amount to the claims being performed by “an additional element [which] implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim”.  Remarks p. 27.
It appears that Applicant’s argument is that because the claims are executed by the processor (machine) it is to patent eligible subject matter.  It is noted that the test for patent eligible is no longer the machine or transformation test.  "[I]n Mayo, the Supreme Court emphasized that satisfying the machine-or-transformation test, by itself, is not sufficient to render a claim patent-eligible, as not all transformations or machine implementations infuse an otherwise ineligible claim with an "inventive concept." MPEP 
The Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” See Oct. 2019 Update at p. 11.  The instant claims do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the identified abstract idea.  The instant claims simply return the result of the abstract idea, which is insignificant extra solution activity.  Insignificant extra-solution activity does not provide a practical application of the abstract idea because it is tangential to the idea.  Insignificant extra solution activity does not qualify significantly more.  
The rejection of the previous Office action is maintained.
Applicants contend the instant claims’ methods comprising specifically programed computer processors performing particular, recited functions, inarguably amount the claims to be performed by “an additional element [which] implements a judicial exception with, or uses a judicial exception in 
As stated above the Office notes that In re Alappat is no longer case law applicable to the examination of claims under 35 USC 101.  Please see MPEP 2016.05(b) “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, In re Alappat, 33 F.3d 1526, 31 USPQ2d 1545 (Fed. Cir. 1994) (i.e., the rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim for the "special purpose" of executing the algorithm or software) was also superseded by the Supreme Court’s Bilski and Alice Corp. decisions. Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) ("[W]e note that Alappat has been superseded by Bilski, 561 U.S. at 605–06, and Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 110 USPQ2d 1976 (2014)");”
Simply programming a computer does not make it a special purpose or particular computer.  Since the position taken in Alappat is no longer valid case law, Applicant’s arguments are not persuasive.  The rejection of the previous Office action are maintained.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mental processes) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 

Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of a mental process.  Where the abstract type of mental processes are described as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgements, and opinions.  See October 2019: Subject Matter Eligibility at p. 7-8.
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. (Currently Amended) A method of automatically selecting and assigning products to a planogram map template performed by a processor executing an application stored in non-transitory memory, the application causing the processor to carry out the method comprising: 
storing, by the processor, in a data store on a server, a plurality of planogram map templates, wherein each template of the plurality of planogram map templates comprises a plurality of regions, wherein each region comprises a plurality of positions and at least one constraint, and wherein the at least one constraint is one of a locked status, a brand, a value, a category, a position, a display season, and a display location; 
receiving, by the processor, a request to generate a planogram; 
selecting, by the processor, in response to receiving the request, from a plurality of available prepaid cards for assignment to the planogram map template, a plurality of prepaid cards for display; 
assigning, by the processor, in response to receiving the request, the plurality of prepaid cards for display to a first assignment, wherein the plurality of prepaid cards for display is  only a subset of available prepaid cards for assignment to a first template of the plurality of planogram map templates, wherein the assignment is based upon the at least one constraint and at least one of a brand associated with a prepaid card, a value associated with the prepaid card, a category associated with the prepaid card, categories associated with other prepaid cards of a plurality of prepaid cards assigned to the template, a brand associated with a region on at least one region on the template, a category associated with the at least one region on the template, a relationship between the prepaid card and at least one other assigned prepaid card, and a performance history; and 
generating, by the processor, based on the first assignment, a planogram comprising the first assignment of the plurality of prepaid cards for display assigned to the first template.

The claimed steps of “selecting . . . at least some prepaid cards” and “assigning . . . only a subset of available prepaid cards to a first template” are found to be the steps that could reasonably preform manually/mentally as an evaluation or judgement; but for the recitation of the generic “by the processor”.  The claimed invention merely invokes the generic computer as merely a tool; rather than as improving the computer or a technical process.  Any improvement to the process (e.g. speed) comes from the functions of the computer rather than the claimed invention.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recited additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements 
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
The additional step of “storing” is found to be is well-understood, routine and conventional in the field.  Where the MPEP 2106.05(d)(II)(iv) states that storing information in memory is an element that courts have recognized as well-understood, routine and conventional in the field to one of ordinary skill in the art.  Where the content of the data stored as data without a change of the character of the content therefore it is simply stored data not germane to the step of storing for purpose of the Alice/Mayo analysis.
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated above, the additional steps of “receiving” and “generating” are found to be insignificant extra solution activity. The additional step of “storing” is found to be is well-understood, routine and conventional in the field. When taken individually or in the ordered combination none of these elements transforms the abstract idea into patent eligible subject matter. These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (U.S. 2007/0288296), in view of Oliveau (U.S. 7,664,681).
Regarding Claim 1, Lewis et al. discloses a method of automatically selecting and assigning products to a planogram map template performed by a processor executing an application stored in non-transitory memory, the application causing the processor to carry out the method (a computer program product, usable with a programmable computer processor, having a computer-readable program code embodied therein, comprising computer-readable program code [para. 0011, 0058]) comprising: 
storing, by the processor, in a data store on a server, a plurality of planogram map templates, (In one embodiment, the present invention is a computer-implemented method of generating a planogram for product placement on retail shelving comprising the steps of providing an initial arrangement of products in a two-dimensional grid structure.  Lewis, [para. 0008-0012, 0028-0029]. … The automated capability of the planogram algorithm allows multiple layouts to be readily generated, and customized to each retail outlet. Lewis, [para. 0040-0054; Fig. 1-5]. … The software stores information and data related to the planogram-generation tool in a database or file structure located on any one of, or combination of, hard drives 114 of the computers 110, 122, and/or 124. More generally, the information used in the planogram-generation tool can be stored on any mass storage device accessible to computers 110, 122, and/or 124. The mass storage device for storing the planogram-generation tool may be part of a distributed computer system.)  Lewis, [para. 0056-0059]);
wherein each template of the plurality of planogram map templates comprises a plurality of regions, wherein each region comprises a plurality of positions and at least one constraint, and wherein the at least one constraint is one of a locked status, a brand, a value, a category, a position, a display season, and a display location; (The automated planogram-generation tool 12 involves a sequence of steps that is repeated until an optimal solution is found. Each iteration involves placing product by predetermined rules and then evaluating the layout. … The initial placement criteria can be based on subjective merchandising rules and considerations such as esthetics, easy visibility and access for the consumer, showcasing high-profit-margin item (front of store, end aisles, eye-level), and keeping blocks of similar products or same-branded products together. Other placement principles include product features, size, specials, advertising, promotions, and merchandising. For example, the retailer may want to keep same-branded products together and arrange products from top to bottom in increasing package size. Lewis, [para. 0026-0040; Fig. 2-5]);
receiving by the processor, a request to generate a planogram; (In the case of Internet-based websites, the interface screens are implemented as one or more webpages for receiving, viewing, and transmitting information related to the planogram-generation tool Lewis, [para. 0060]);
selecting, by the processor, in response to receiving the request, from a plurality of available prepaid cards for assignment to the planogram map template a plurality of prepaid cards for display; (a prioritized list of products is generated from the normalized grid structure, as a plurality of logical fixture blocks is provided within the merchandising block.  The prioritized list of products has at least two levels of prioritization with respect to a first fixture block.  Lewis [61] where the normalized grid structure is the equivalent of the claimed request.) Lewis does not explicitly disclose that the products included in the optimized planogram are prepaid cards, however, limiting the scope of the invention to pre-paid cards does not alter the function of the claimed method steps, therefore, the 
assigning, by the processor, in response to receiving the request, the plurality of prepaid cards for display to a first assignment, wherein the plurality of prepaid cards for display is  only a subset of available prepaid cards for assignment to a first template of the plurality of planogram map templates, wherein the assignment is based upon the at least one constraint and at least one of a brand associated with a prepaid card, a value associated with the prepaid card, a category associated with the prepaid card, categories associated with other prepaid cards of a plurality of prepaid cards assigned to the template, a brand associated with a region on at least one region on the template, a category associated with the at least one region on the template, a relationship between the prepaid card and at least one other assigned prepaid card, and a performance history; (FIG. 5 illustrates placement of products from the prioritized candidate list into fixture block 86. The prioritized candidate list includes "first level of priority" products 88, designated as "selected" products, from a fixture block above FB 86. The prioritized candidate list further includes additional "selected" products that are slated for placement within FB 86 from the initial product layout. The prioritized candidate list includes "second level of priority" products, designated as "other" products. The "other" products are taken from areas below or to the side of FB 86. Lewis, [para. 0029, 0048-0053, and 0061]); Lewis does not explicitly disclose that the products included in the optimized planogram 
Although the specification of the product as a prepaid card represents non-functional claim language that carries little to no patentable weight, Oliveau discloses display of prepaid cards for sale at a retail location. (FIG. 7 is a perspective view of a generalized end cap display 115 of the invention greeting cards 135-138 supported in trays 134 adjacent in advertising frame view to gift cards of multiple retail entities in gift card trays 126-129. The overall presentation of standardized gift cards 135-138 for, respectively, birthday, Hanukkah, Christmas, and graduation special occasions dramatically improves the attractiveness and desirability of continued viewing as compared to a display having only the gift cards of multiple retail entities in gift card trays 126-129.  Oliveau, [col. 1, lines 10-40, 55-67; col. 2, lines 19-40; col. 6, lines 10-67; Fig. 7-8]). It would have been obvious to one of ordinary skill in the art of retail merchandising and planogram optimization before the effective filing date of the claimed invention to modify the method steps of Lewis to specify a prepaid card as the product selected for planogram optimization as taught by Oliveau in order to enhance and improve the likelihood of a sale of gift cards. Oliveau, [col. 4, lines 12-19].
and 325702-v2/4001-19201 48Atty. Docket No. 4001-19201 Patentgenerating, by the processor  based on the first assignment, a planogram comprising the assignment of the plurality of prepaid cards for display assigned to the first template. (The system creates an initial layout may be selected by the computer program according to predetermined parameters, such as giving preference for similar products being grouped together. Lewis [para 38]  The planogram algorithm will generate a stocking list and a drawing or photograph of a stocked shelf in accordance with the optimal combination and configuration of products. A planogram is generated for each retail store given its unique shelving arrangement, list of products, and customer demand. The automated capability of the planogram algorithm allows multiple layouts to be readily generated, and customized to each retail outlet.  Lewis, [para. 0053]).
Regarding Claim 3, Lewis and Oliveau combined disclose a method, wherein the relationship between the prepaid card and the at least one other assigned prepaid card is associated with the brand, the category, or a sub-category associated with the prepaid card and the at least one other assigned prepaid card. (The assignment of horizontal and vertical sequence number of each product can be done randomly or by considering where the store would ideally like to place each product based upon attributes of the product, such as brand, pack size, and flavor. … With respect to each fixture block, products are prioritized in order of preference for placement within a specific fixture block. The prioritization is assigned under product-selection rules established by the planogram designer.  Lewis, [para. 0026-0028, 0034-0053]).
Regarding Claim 4, Lewis and Oliveau combined disclose a method, wherein the at least one constraint is stored in an account associated with the prepaid card. (The two sets of gift cards 130 in tray 129 represent gift cards of two different denominations, . 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis (U.S. 2007/0288296), in view of Oliveau (U.S. 7,664,681), and in further view of Schultz et al. (U.S. 2010/0025462).
Regarding Claim 2, Lewis and Oliveau combined disclose a method wherein the planogram is optimized based on product category (Lewis, [para. 0025-0029, 0048-0053]), but fails to explicitly disclose the method wherein the plurality of categories comprise apparel, food, beauty, music, general use, department stores, and discount retailers. Schultz et al. discloses prepaid card categories, wherein the plurality of categories comprise apparel, food, beauty, music, general use, department stores, and discount retailers. (Stored-value cards and other financial transactions cards come in many forms. … A gift card, financial transaction card, or other stored-value card is adapted for making purchases of goods and/or services from e.g. a retail store or website. … First surface 32 includes brand indicia 36 and/or decorative indicia 38. In one embodiment, brand indicia 36 identify a brand, e.g. a product brand, a store brand, etc., associated with stored-value card assembly 10. Schultz et al., [para. 0002-0003, 0018-0022, 0031]). It would have been obvious to one of ordinary skill in the art .

Claims 5, 8, 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (U.S. 2007/0288296), in view of Seifert et al. (U.S. 2006/0249570).
Regarding Claim 5, Lewis discloses a physical product display comprising tangible items for purchase ([0027] “available shelf space within a specific retail store can be determined by manual measurement” and [0021] “Retailers must make products available, appealing, and easy to find in order to maximize sales.  Merchandising, in the sense of product placement, must be continuously updated with shifts in consumer buying habits, seasonal rotation, and new product offerings”)  resulting from a processor executing an application stored in non-transitory memory, the application causing the processor to generate planogram map based on a first assignment of items which (The system creates an initial layout may be selected by the computer program according to predetermined parameters, such as giving preference for similar products being grouped together. Lewis [para 38], a computer program product, usable with a programmable computer processor, having a computer-readable program code embodied therein, comprising computer-readable program code [para. 0011, 0058] and “store will have a certain number of aisles.  Each aisle will have shelving on one or both sides.  There will be a certain number of shelves vertically, 
a plurality of items assigned to a first planogram template, in the first assignment of items wherein the plurality of items assigned were selected to be assigned to the first planogram template from a first plurality of items available for display, wherein the plurality of items assigned is a subset of the first plurality of items available for display; (The present invention relates in general to placement of products on shelves within a retail outlet and, more particularly, to a system and method for automatic placement of products within shelving areas using a planogram with two-dimensional sequencing. [9-10 and 23-24] The system creates an initial layout may be selected by the computer program according to predetermined parameters, such as giving preference for similar products being grouped together. Lewis [para 38])
wherein the first planogram template is selected based upon at least one of the season, the display type, the display location, a number of items to display, and the predetermined occupation percentage, wherein the first planogram template comprises a plurality of regions, wherein at least one constraint on item assignment is associated with at least one region of the plurality of regions wherein each item is associated with an index, and wherein each item of the plurality of items assigned is associated with a category, a brand, and a load value, wherein the index is based upon a plurality of factors, (The present invention relates in general to placement of products on shelves within a retail outlet and, more particularly, to a system and method for automatic placement of products within shelving areas using a planogram with two-dimensional sequencing. Lewis, [para. 0001, 0008-0012, 0028]. … The automated planogram-generation tool 12 involves a sequence of steps that is repeated until an optimal solution is found. Each iteration involves placing product by predetermined rules and then evaluating the layout. … The initial placement criteria can be based on subjective merchandising rules and considerations such as esthetics, easy visibility and access for the consumer, showcasing high-profit-margin item (front of store, end aisles, eye-level), and keeping blocks of similar products or same-branded products together. Other placement principles include product features, size, specials, advertising, promotions, and merchandising. For example, the retailer may want to keep same-branded products together and arrange products from top to bottom in increasing package size. Lewis, [para. 0026-0040; Fig. 2-5]. … The automated capability of the planogram algorithm allows multiple layouts to be readily generated, and customized to each retail outlet. Lewis, [para. 0040-0054; Fig. 1-5]. … The software stores information and data related to the planogram-generation tool in a database or file structure located on any one of, or combination of, hard drives 114 of the computers 110, 122, and/or 124. More generally, the information used in the planogram-generation tool can be stored on any mass storage device accessible to computers 110, 122, and/or 124. The mass storage device for storing the planogram-generation tool may be part of a distributed computer system.)  Lewis, [para. 0056-0059] a prioritized list of products is generated from the normalized grid structure, as a plurality of logical fixture blocks is provided within the merchandising block.  The prioritized list of products has at least two levels of prioritization with respect to a first fixture block.  A first level of prioritization includes products from above the first fixture block and products assigned to the first fixture block in accordance with the normalized two-dimensional grid 
Lewis fails to explicitly disclose the product display wherein the plurality of factors comprises at least two of a number of units sold during a predetermined time period, a load value associated with the number of units sold during the predetermined time period, a net revenue associated with the number of units sold 325702-v2/4001-19201 49Atty. Docket No. 4001-19201 Patentduring the predetermined time period, a product commission, a product approval, and a regulatory restriction. Seifert et al. discloses a product display wherein the plurality of factors comprises at least two of a number of units sold during a predetermined time period, a load value associated with the number of units sold during the predetermined time period, a net revenue associated with the number of units sold 325702-v2/4001-19201 49Atty. Docket No. 4001-19201 Patentduring the predetermined time period, a product commission, a product approval, and a regulatory restriction. (There is provided, in accordance with embodiments of the present invention, a system and method for providing stored value cards from a plurality of card issuers for purchase/activation at a retail location. … A database management or processing system associated with the distribution database uses the activation record to calculate any amounts owed to the retailer selling the card or owed to the entity issuing the card.  Seifert et al., [para. 0004-0009]. …  The retail locations at which the POS terminals 102 are located are stocked with gift cards to be displayed for purchase by customers at the POS terminals.  Seifert et al., [para. 0017, 0022-0023]. … Thus, as seen in FIG. 3, the merchant table 314 maintains a count of sold cards (an activation record) for each merchant (identified by a merchant ID) that has issued the distributed cards, according to card type. … as illustrated at box 322, maintain for each card type (and for each retailer ID) in retailer table 316, data as to the retailer ID, card type ID, retailer commission (the commission that will be paid by the distributor to the retailer that sold the card), and the denomination or face value of the card.  Seifert et al., [para. 0025-0033; Fig. 1-4]).  It would have been obvious to one of ordinary skill in the art of retail merchandising and planogram optimization before the effective filing date of the claimed invention to modify the product display of Lewis to include the plurality of index factors disclosed by Seifert et al. in order to effectively offer multiple gift cards for different merchants at a single merchant location. Seifert et al., [para. 0007].
wherein at least some items of the plurality of items assigned are assigned to the first planogram template of a plurality of templates based upon at least the index and a plurality of rules, and wherein the plurality of rules is associated with at least one of the first planogram template, a season, a display type, a position of at least on other item, a predetermined occupation percentage, and a display location. (The initial placement criteria can be based on subjective merchandising rules and considerations such as esthetics, easy visibility and access for the consumer, showcasing high-profit-margin item (front of store, end aisles, eye-level), and keeping blocks of similar products or same-branded products together. Other placement principles include product features, size, specials, advertising, promotions, and merchandising. For example, the retailer may want to keep same-branded products together and arrange products from top to bottom in increasing package size. Lewis, [para. 0026-0040; Fig. 2-5]. … The planogram algorithm will generate a stocking list and a drawing or photograph of a stocked shelf in accordance with the optimal combination and configuration of products. 
Regarding Claim 8, Lewis and Seifert et al. combined disclose a physical display, wherein the predetermined occupation percentage is associated with at least one of the category, the brand, and the load value associated with each item. (Another approach involves creating a planogram that uses a one-dimensional list of products, which is then flowed into the planogram zone in a predefined way. …. In one embodiment, the present invention is a computer-implemented method of generating a planogram for product placement on retail shelving comprising the steps of providing an initial arrangement of products in a two-dimensional grid structure corresponding to a physical merchandising block, normalizing the two-dimensional grid structure based on physical aspects of products, providing a plurality of logical fixture blocks within the merchandising block. …  The planogram algorithm begins with retailer 10 making an initial product-placement decision. The initial placement criteria can be based on subjective merchandising rules and considerations such as esthetics, easy visibility and access for the consumer, showcasing high-profit-margin item (front of store, end aisles, eye-level), and keeping blocks of similar products or same-branded products together. Other placement principles include product features, size, specials, advertising, promotions, and merchandising. Lewis, [para. 0006-0008, 0023-0038; Fig. 3]).  The specification fails to adequately define “occupation percentage” therefore applying the broadest reasonable interpretation of the claim language in light of the 
Regarding Claim 10, Lewis and Seifert et al. combined disclose a physical display, wherein at least one region is a target region, (The two-dimensional grid structure defines the product placement for a merchandising block. The merchandising block represents a section of the total shelving in one aisle, which may be one 8-foot horizontal partition, including shelf space from top to bottom. The planogram algorithm treats each merchandising block independently. Lewis, [para. 0029]), and wherein items with at least one of a high load value, the performance history, are placed in the target region. (The initial placement criteria can be based on subjective merchandising rules and considerations such as esthetics, easy visibility and access for the consumer, showcasing high-profit-margin item (front of store, end aisles, eye-level), and keeping blocks of similar products or same-branded products together. Other placement principles include product features, size, specials, advertising, promotions, and merchandising. Lewis, [para. 0029].  See also Lewis, [para. 0029-0045]).
Regarding Claim 11, Lewis and Seifert et al. combined disclose a physical display, wherein item assignment is further based on a predetermined card grouping based upon at least one of the category, the brand, and a sub- category. (The initial placement criteria can be based on subjective merchandising rules and considerations such as esthetics, easy visibility and access for the consumer, showcasing high-profit-margin item (front of store, end aisles, eye-level), and keeping blocks of similar products or same-branded products together. Other placement principles include 
Regarding Claim 13, Lewis and Seifert et al. combined disclose a physical display, wherein the at least one constraint is associated with at least one of the display location, a maximum number of positions, a minimum number of positions, and a relational constraint. (Lewis, [para. 0029-0053]).
Regarding Claim 14, Lewis and Seifert et al. combined disclose a physical display, wherein the relational constraint determines what categories, brands, and load values are placed in proximity to other categories, brands, and load values. Lewis, [para. 0029-0053]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (U.S. 2007/0288296), in view of Seifert et al. (U.S. 2006/0249570), and in further view of Levitt et al. (U.S. 2014/0114800).
Regarding Claim 6, Lewis and Seifert et al. combined fail to explicitly disclose a physical display, wherein the index is modified based upon at least one of a growth factor, a performance weighting, a proximity weighting, and an item release date. Levitt et al. discloses a product display, wherein the index is modified based upon at least one of a growth factor, a performance weighting, a proximity weighting, and an item release date. (determining the list of gift cards comprises determining a distinct value associated with each of a plurality of gift cards by weighting a plurality of attributes of each of the plurality of gift cards and selecting, as the list of gift cards. …  Furthermore, by creating an Application Program Interface (API) that is available to  Certain embodiments include location identifiers with the gift cards. These location identifiers may indicate where a merchant is located and thereby locations where gift cards can be redeemed.  Levitt et al., [para. 0046]).  It would have been obvious to one of ordinary skill in the art of retail merchandising and planogram optimization before the effective filing date of the claimed invention to modify the product display of Lewis and Seifert et al. to include modifying the index by a performance weight as taught by Levitt et al. in order to facilitate efficient and effective selection of gift cards from a variety of vendors. Levitt et al., [para. 0003].
Regarding Claim 7, Lewis, Seifert et al., and Levitt et al. combined disclose a physical display, wherein the proximity weighting is a weighting based upon a proximity of a redemption location for an item to a purchase location of the item. (Certain embodiments include location identifiers with the gift cards. These location identifiers may indicate where a merchant is located and thereby locations where gift cards can be redeemed.  Levitt et al., [para. 0046].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis (U.S. 2007/0288296), in view of Seifert et al. (U.S. 2006/0249570), and in further view of Hathaway et al. (U.S. 2013/022636).
Regarding Claim 9, Although Lewis discloses physical display of claim 5, wherein the first planogram template comprising a plurality of positions and product placement based on priority rules (Lewis, [para. 0041]), Lewis and Seifert et al. combined fail to explicitly disclose a product display, wherein the first planogram template comprises a plurality of positions, wherein at least one position on the template is locked. Hathaway et al. discloses a product display, wherein the first planogram template comprises a plurality of positions, wherein at least one position on the template is locked. (RMA module may access mapping rules data store 46, which includes data on product categorization such as into one or more of departments, adjacency groups, shops, sub-shops, and product subgroups, and rules and criteria for product merchandising such as for product subgroup mapping within a product adjacency group. … mapping system 10 in accordance with aspects of this disclosure, with automated store merchandising (ASM) module 30 running, and generating a combined set of mapping criteria for the user-selected product subgroups based on the user inputs for each of the user-editable mapping criteria and non-user-editable mapping criteria. … FIG. 29 is a graphical output of aspects of persistence logic for an automated store merchandising (ASM) module 30 of an adjacency mapping system 10 in accordance with aspects of this disclosure. FIG. 29 depicts an example of rules that rules maintenance application (RMA) module 44 may apply, and in particular a “persistence criterion”, as part of the processing of ASM module 30 to generate the product subgroup maps.  Hathaway et al., [para. 0004, 0029, 0049-0054, 0134-0144]). It would have been obvious to one of ordinary skill in the art of retail merchandising and planogram optimization before the effective filing date of the .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis (U.S. 2007/0288296), in view of Seifert et al. (U.S. 2006/0249570), and in further view of Schultz et al. (U.S. 2010/0025462).
Regarding Claim 12, , Lewis and Seifert et al. combined disclose a physical display wherein the planogram is optimized based on product category (Lewis, [para. 0025-0029, 0048-0053]), but fails to explicitly disclose the disclose a product display, wherein the plurality of categories comprises apparel, food, beauty, music, general use, department stores, and discount retailers. Schultz et al. discloses prepaid card categories, wherein the plurality of categories comprise apparel, food, beauty, music, general use, department stores, and discount retailers. (Stored-value cards and other financial transactions cards come in many forms. … A gift card, financial transaction card, or other stored-value card is adapted for making purchases of goods and/or services from e.g. a retail store or website. … First surface 32 includes brand indicia 36 and/or decorative indicia 38. In one embodiment, brand indicia 36 identify a brand, e.g. a product brand, a store brand, etc., associated with stored-value card assembly 10. Schultz et al., [para. 0002-0003, 0018-0022, 0031]). It would have been obvious to one of ordinary skill in the art of retail merchandising and planogram optimization before the effective filing date of the claimed invention to modify the combined product display of Lewis and Seifert et al. to categorize prepaid cards as taught by Schultz et .

Claims 15 through 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (U.S. 2007/0288296), in view of Chudy et al. (U.S. 2010/0030667), and in further view of Schultz et al. (U.S. 2010/0025462).
Regarding Claim 15, Lewis discloses method of automatically selecting and assigning products to a planogram, performed by a processor executing an application stored in non-transitory memory of a server, the application causing the processor to carry out the method, (a computer program product, usable with a programmable computer processor, having a computer-readable program code embodied therein, comprising computer-readable program code [para. 0011, 0058]) comprising: 
defining, by the processor, a strike zone on a planogram template comprising a first panel, wherein the strike zone comprises a plurality of locations on the first panel; (In another embodiment, the present invention is a computer program product, usable with a programmable computer processor, having a computer-readable program code embodied therein, comprising computer-readable program code which provides a two-dimensional grid structure of products corresponding to a physical merchandising block, provides a plurality of logical fixture blocks within the merchandising block, creates a prioritized list of products from the grid structure, places the products from the prioritized list into one of the fixture blocks, and scores final arrangement of products within the plurality of fixture blocks to determine optimal placement of products.   Lewis, [para. 0008-0012, 0028-0029]. … The automated capability of the planogram algorithm allows The software stores information and data related to the planogram-generation tool in a database or file structure located on any one of, or combination of, hard drives 114 of the computers 110, 122, and/or 124. More generally, the information used in the planogram-generation tool can be stored on any mass storage device accessible to computers 110, 122, and/or 124. The mass storage device for storing the planogram-generation tool may be part of a distributed computer system.)  Lewis, [para. 0056-0059]. … The automated planogram-generation tool 12 involves a sequence of steps that is repeated until an optimal solution is found. Each iteration involves placing product by predetermined rules and then evaluating the layout. … The initial placement criteria can be based on subjective merchandising rules and considerations such as esthetics, easy visibility and access for the consumer, showcasing high-profit-margin item (front of store, end aisles, eye-level), and keeping blocks of similar products or same-branded products together. Other placement principles include product features, size, specials, advertising, promotions, and merchandising. For example, the retailer may want to keep same-branded products together and arrange products from top to bottom in increasing package size. Lewis, [para. 0026-0040; Fig. 2-5]);
Selecting by the processor a plurality of products for display assignment to the planogram, wherein the plurality of products for display comprises only a subset of the plurality of products for assignment; and ([38-42] a prioritized list of products is generated from the normalized grid structure, as a plurality of logical fixture blocks is provided within the merchandising block.  The prioritized list of products has at least two levels of 
 Lewis fails to explicitly disclose the method comprising ranking, by the processor, a first plurality of rows and a first plurality of columns, wherein ranking comprises: assigning, by the application, to a first row of the plurality of rows a first rank, assigning, by the processor, to a second row of the plurality of rows, a second rank, wherein the first row is located above and adjacent to the strike zone and the second row is located below and adjacent to the strike zone, assigning, by the application, to a third row of the plurality of rows, a third rank, wherein the third row is located above and adjacent to the first row, 325702-v2/4001-19201 51Atty. Docket No. 4001-19201 Patent assigning, by the application, to a fourth row of the plurality of rows, a fourth rank, wherein the fourth rank is located below and adjacent to the second row.  
Chuddy et al. discloses a method comprising ranking, by the processor, a first plurality of rows and a first plurality of columns, wherein ranking comprises: assigning, by the application, to a first row of the plurality of rows a first rank, assigning, by the application, to a second row of the plurality of rows, a second rank, wherein the first row is located above and adjacent to the strike zone and the second row is located below and adjacent to the strike zone, assigning, by the application, to a third row of the plurality of rows, a third rank, wherein the third row is located above and adjacent to the first row, 325702-v2/4001-19201 51Atty. Docket No. 4001-19201 Patent assigning, by the application, to a fourth row of the plurality of rows, a fourth rank, wherein the fourth rank is located below and adjacent to the second row.  (Exemplary methods and systems for adaptive storage of pharmaceutical product containers are described. The methods and system provide for improved pharmacy management by making more frequently used pharmaceutical products more easily accessible to pharmacy personnel working at  By way of yet another example, ease-of-accessibility can be based on row and column locations within a single drawer (e.g., drawer 100). … Each storage location within system 11 is assigned an ease-of-accessibility ranking at the time of system setup as previously described. These rankings result in a rank-ordering of all storage locations (e.g., location 37-59) within a set, or subset if plural sizes or other types of locations are provided. Therefore, a storage location that is more easily accessible has a ranking higher in the rank-ordering of ease-of-accessibility than all of the storage locations which are judged to be less-easily accessible. Chudy et al., [para. 0019-0031, 0049-0052, 0070-0075, 0115-0120; Fig. 1-8]). It would have been obvious to one of ordinary skill in the art of retail merchandising and planogram optimization before the effective filing date of the claimed invention to modify the method steps of Lewis to include ranking method of Chudy et al. for product container management.  Chudy, [para. 0001].
assigning, by the processor, in a first assignment, the plurality of products for display to the planogram template, wherein the planogram template is based upon the ranking of at least one of the plurality of rows and the plurality of columns, wherein the plurality of products for display are displayed based upon an index value associated with each product of the plurality of products, and at least one of the ranking of the plurality of columns and the ranking of the plurality of rows and wherein the planogram may be generated from the planogram template. (The system creates an initial layout may be selected by the computer program according to predetermined parameters, such as 
Regarding Claim 16, Lewis and Chudy et al. combined disclose the method, wherein a strike zone associated with a second panel comprises at least some different locations from the strike zone on the first panel. (Chudy et al., [para. 0019-0031, 0049-0052, 0070-0075, 0115-0120; Fig. 1-8]).
Regarding Claim 17, Lewis and Chudy et al. combined disclose the method, wherein a strike zone associated with a second panel comprises only different locations than the strike zone on the first panel. (Chudy et al., [para. 0019-0031, 0049-0052, 0070-0075, 0115-0120; Fig. 1-8]).
Regarding Claim 19, Lewis and Chudy et al. combined disclose a method, wherein each product of the plurality of products is associated with a category, a brand, and a load value.  (Another approach involves creating a planogram that uses a one-dimensional list of products, which is then flowed into the planogram zone in a predefined way. …. In one embodiment, the present invention is a computer-implemented method of generating a planogram for product placement on retail shelving comprising the steps of providing an initial arrangement of products in a two-.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis (U.S. 2007/0288296), in view of Chudy et al. (U.S. 2010/0030667), and in further view of Seifert et al. (U.S. 2006/0249570).
Regarding Claim 18, Lewis and Chudy et al. combined fail to explicitly disclose the method, wherein the index value is the final index value wherein the final index value is determined by: determining an index value based upon a plurality of factors, wherein the plurality of factors comprises at least two of a number of units sold during a predetermined time period, a load value associated with the number of units sold during the predetermined time period, a net revenue associated with the number of units sold during the predetermined time period, a product commission, a product approval, and a regulatory restriction. Seifert et al. discloses a method wherein the index value is the final index value wherein the final index value is determined by: determining an index value based upon a plurality of factors, wherein the plurality of factors comprises at least two of a number of units sold during a predetermined time period, a load value associated with the number of units sold during the predetermined time period, a net revenue associated with the number of units sold during the predetermined time period, a product commission, a product approval, and a regulatory restriction. (There is provided, in accordance with embodiments of the present invention, a system and method for providing stored value cards from a plurality of card issuers for purchase/activation at a retail location. … A database management or processing system associated with the distribution database uses the activation record to calculate any amounts owed to the retailer selling the card or owed to the entity issuing the card.  Seifert et al., [para. 0004-0009]. …  The retail locations at which the POS terminals 102 are located are stocked with gift cards to be displayed for purchase by customers at the POS terminals.  Seifert et al., [para. 0017, 0022-0023]. … Thus, as seen in FIG. 3, the merchant table 314 maintains a count of sold cards (an activation record) for each merchant (identified by a merchant ID) that has issued the distributed cards, according to card type. … as illustrated at box 322, the database tables maintain for each card type (and for each retailer ID) in retailer table 316, data as to the retailer ID, card type ID, retailer commission (the commission that will be paid by the distributor to the retailer that sold the card), and the denomination or face value of the card.  Seifert et al., [para. 0025-0033; Fig. 1-4]).  It would have been obvious to one of ordinary skill in the art of retail merchandising and planogram optimization before the effective filing date of the claimed invention to modify the combined method of Lewis and Chudy et al. to include .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis (U.S. 2007/0288296), in view of  Chudy et al. (U.S. 2010/0030667), and in further view of Levitt et al. (U.S. 2014/0114800).
Regarding Claim 20, Lewis and Chudy et al. combined fail to explicitly disclose a method, further comprising modifying at least some of the index values based upon at least one of a growth factor, a performance weighting, a proximity weighting, and an item release date. Levitt et al. discloses, a method further comprising modifying at least some of the index values based upon at least one of a growth factor, a performance weighting, a proximity weighting, and an item release date. (determining the list of gift cards comprises determining a distinct value associated with each of a plurality of gift cards by weighting a plurality of attributes of each of the plurality of gift cards and selecting, as the list of gift cards. …  Furthermore, by creating an Application Program Interface (API) that is available to third parties, third parties may monitor real time yield management systems to dynamically alter their pricing of products in their stores to match the fluid flow of demand metrics, such as gift card demand metrics, to their own supply chain systems. Non-real time analytics may also or optionally be employed in some embodiments. Levitt et al., [para. 0005, 0056-0064]. … Certain embodiments include location identifiers with the gift cards. These location identifiers may indicate where a merchant is located and thereby locations where gift cards can .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saad (US 2004/0011866 A1) teaches the design and presentation of the prepaid flower card, the card may be displayed in retail stores, using mass marketing display fixtures.  It is preferable that the cards are displayed in a display fixture designed specifically for displaying the cards, with optional visual aids for promoting the prepaid delivery card service.
Fair Disclosure Wire (Blackhawk Network April 2014 Road Show Presentation – Final, 2014) teaches new planogramming and data analysis tools, which, again, allow us to optimize the planograms and the content they're in down to the store level, allowing us to optimize the overall best practices for each of our retailers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FOLASHADE ANDERSON/Examiner, Art Unit 3623